DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al (Pub. No.: US 2003/0041326 A1; hereinafter Novak) in view of Rosentfeld (Patent No.: Pub. No. US 2011/0214153 A1; hereinafter Rosentfeld) 
               Consider claims 1, and 9,  Novak clearly shows and discloses a method, a non-transitory computer readable medium and a multi-modal portal system for providing on-demand an authorization to a video interface request comprising: a memory storing one or more computer-readable instructions; and a processor configured to execute the one or more computer-readable instructions to: receive, via an access portal, a visual interface request from a network device of one or more network devices associated with a caller user to a client device associated with a client user, wherein the client user is associated with a profile configuration, and wherein the access portal provides an interface to the one or more network devices connected to the multi-modal portal system (Novak teaches a video communication request is sent from a caller to a recipient via Broadcast Center 110/ an access portal, in fig. 9: STB 102a i.e. a network device, associated with the caller 402 is requesting via the Broadcast Center video communication with STB 102b, i.e a client device, associated with recipient 404, i.e. a client device, see fig. 9 and fig. 14 as an example for a visual interface request. The client user is associated with a profile configuration for unauthorized caller list and authorized caller list, the access portal/ Broadcast Center 110 provides an interface to the one or more network devices/STB102a connected to the multi-modal portal system/Broadcast Center 110, /Broadcast Center 110 and unauthorized/authorized caller list 406/502, see fig. 9 see fig. 9) (paragraphs: 0030-0031, 0104-0106, 0128 and fig. 9, and fig. 14); determine, by an analytics engine, the authorization of the visual interface request based on the profile configuration and at least one of the caller user and the network device (Novak teaches after the caller 402 is identified, the STB 102b determines whether the caller 402 (i.e. the caller's identity) is included within an unauthorized caller list 406. In one embodiment, the unauthorized caller list 406 is a list of callers 402 who are not allowed to communicate with the recipient 404 and/or other users of the STB 102b. The unauthorized caller list 406 may contain, for example, previously offensive callers 406, callers 406 who are known felons, the same for list 502, 602, 604, 606, and 608) (paragraphs: 0030 -0031, 0086- 0087, 0092, 0104 and fig. 12 and fig. 20 for authorization); provide to the network device an on-demand consent response for the visual interface request based on the authorization (Novak teaches If the authorization component 1012 provides an accept message, the video communications component 1014 prompts the recipient 404 for acceptance of the video communication. If the recipient accepts, the video communications component 1014 establishes two-way video communication between the caller 402 and recipient 404) (paragraphs: 0086, 0114, and 0140); and establish a first visual interface connection between the network device and the client device (Novak teaches If the recipient accepts, the video communications component 1014 establishes two-way video communication between the caller 402 and recipient 404) (abstract, paragraphs: 0114, and 0140 - 0141; and fig. 1, 9, 15, and 203); however, Novak does not specifically disclose another example for determine, by an analytics engine, the authorization of the visual interface request based on the profile configuration and at least one of the caller user and the network device.
                In the same field of endeavor, Rosentfeld clearly specifically disclose another example for determine, by an analytics engine, the authorization of the visual interface request based on the profile configuration and at least one of the caller user and the network device (paragraphs: 0062; fig. 4-fig.79).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Rosentfeld into teaching of Novak for the purpose of providing another examples for on demand an authorization to video interface.

               
               Consider claims 2, 9 and 16, Novak and Rosentfeld clearly show the method, the non-transitory computer readable medium and the system, wherein the processor is further configured to execute the one or more instructions to: create an activity log associated with the visual interface request, the first visual interface connection, or both (Rosentfeld: paragraphs: 0030).
               Consider claims 3, 10 and 17, Novak and Rosentfeld clearly show the method, the non-transitory computer readable medium and the system, wherein determining, by the analytics engine, the authorization of the visual interface request comprises: contacting an authorized consent provider associated with the user profile; and receiving a consent for the visual interface request from the authorized consent provider, wherein the on-demand consent response comprises the consent (Novak: paragraphs: 0106; fig. 4- fig. 6).              
              
                Consider claims 4, 11, and 18, Novak and Rosentfeld clearly show the method, the non-transitory computer readable medium and the system, wherein a direction of gaze of a first avatar within the virtual 3D video conference environment is agnostic to the actual optical axis of the camera (Novak: paragraphs: 0128-0132).      
                  Consider claims 5 and 12, Novak and Rosentfeld clearly show the method, the non-transitory computer readable medium and the system, wherein the processor is further configured to execute one or more instructions to: terminate the first visual interface connection based on the profile configuration (Novak: paragraphs: 0115 and 0112).      
               Consider claims 6, 13, and 20, Novak and Rosentfeld clearly show the method, the non-transitory computer readable medium and the system, wherein the processor is further configured to execute one or more instructions to: associate the caller user with a user profile of the profile configuration associated with client user, the network device, or both; establish one or more pre-authorizations (various authorized) associated with the user profile based on at least one of the caller user, the network device, or both; and wherein determining the authorization of the visual interface request is based on the one or more pre-authorizations associated with the user profile (Novak: paragraphs:0030- 0035, 0041, and fig. 1733; Williamson: paragraphs: 0063.            
             
Consider claims 7 and 14, Novak and Rosentfeld clearly show the method, the non-transitory computer readable medium and the system, wherein the processor is further configured to execute one or more instructions to: activate an optical instrument (such as video camera) associated with the client device (Novak: paragraphs: 0065).  
Consider claim 19, Novak and Rosentfeld clearly show the method, the non-transitory computer readable medium and the system, wherein the one or more instructions when executed by the processor further cause the multi-modal portal system to further perform one or more operations comprising at least one of: terminating the first visual interface connection based on the profile configuration; and activating an optical instrument associated with the client device (Novak: paragraphs: 0065, 0115 and 0112).  

                                                                                                                                      
                                                 
Response to Arguments
           The present Office Action is in response to Applicant’s amendment filed on February 16, 2022. Applicant amended claims 1, 8, and 15. Claims 1 - 20 are now pending in the present application.

          Applicant argues for claim 1 in the Applicant’s Response that Novak and Rosentfeld failed to teach the limitation " receive, via an access portal, a visual interface request from a network device of one or more network devices associated with a caller user to a client device associated with a client user, wherein the client user is associated with a profile configuration, and wherein the access portal provides an interface to the one or more network devices connected to the multi-modal portal system; determine, by an analytics engine, the authorization of the visual interface request based on the profile configuration and at least one of the caller user and the network device; provide to the network device an on-demand consent response for the visual interface request based on the authorization; and establish a first visual interface connection between the network device and the client device."

          The Examiner respectfully disagrees with Applicants’ arguments, Novak teaches a video communication request is sent from a caller to a recipient via Broadcast Center 110/ an access portal, in fig. 9: STB 102a i.e. a network device, associated with the caller 402 is requesting via the Broadcast Center video communication with STB 102b, i.e a client device, associated with recipient 404, i.e. a client device, see fig. 9 and fig. 14 as an example for a visual interface request. The client user is associated with a profile configuration for unauthorized caller list and authorized caller list, the access portal/ Broadcast Center 110 provides an interface to the one or more network devices/STB102a connected to the multi-modal portal system/Broadcast Center 110 and unauthorized/authorized caller list 406/502, see fig. 9 (paragraphs: 0030-0031, 0104-0106, 0128 and fig. 9, and fig. 14). As a result, Novak teaches the limitation “receive, via an access portal, a visual interface request from a network device of one or more network devices associated with a caller user to a client device associated with a client user, wherein the client user is associated with a profile configuration, and wherein the access portal provides an interface to the one or more network devices connected to the multi-modal portal system.” Moreover, Novak teaches after the caller 402 is identified, the STB 102b determines whether the caller 402 (i.e. the caller's identity) is included within an unauthorized caller list 406. In one embodiment, the unauthorized caller list 406 is a list of callers 402 who are not allowed to communicate with the recipient 404 and/or other users of the STB 102b. The unauthorized caller list 406 may contain, for example, previously offensive callers 406, callers 406 who are known felons (paragraphs: 0030 -0031, 0086- 0087, 0092, 0104 and fig. 20 for authorization). As a result, Novak teaches the limitation “determine, by an analytics engine, the authorization of the visual interface request based on the profile configuration and at least one of the caller user and the network device.” Furthermore, Novak teaches after the caller 402 is identified, the STB 102b determines whether the caller 402 (i.e. the caller's identity) is included within an unauthorized caller list 406. In one embodiment, the unauthorized caller list 406 is a list of callers 402 who are not allowed to communicate with the recipient 404 and/or other users of the STB 102b. The unauthorized caller list 406 may contain, for example, previously offensive callers 406, callers 406 who are known felons, the same for list 502, 602, 604, 606, and 608) (paragraphs: 0030 -0031, 0086- 0087, 0092, 0104 and fig. 12 and fig. 20 for authorization). Therefore, Novak teaches the limitation “determine, by an analytics engine, the authorization of the visual interface request based on the profile configuration and at least one of the caller user and the network device; and establish a first visual interface connection between the network device and the client device.”  As a result, both Novak and Rosentfeld teaches claims 1-20.


                 
Conclusion                        
            
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656